                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

                                Civil Action No. 1:20-cv-996

 JOHN DOE,                                   )
                                             )
                       Plaintiff,            )
                                             )
                                                      JOINT 26(F) REPORT AND
                       v.                    )
                                                         DISCOVERY PLAN
                                             )
 DUKE UNIVERSITY,                            )
                                             )
                       Defendant.            )
                                             )


I.       Rule 26(f) Conference

         Pursuant to Fed. R. Civ. P. 26(f), a meeting was held by telephone and the parties

confirmed and agreed on January 21, 2021 upon the following Joint Rule 26(f) Report and

Discovery Plan.

         Participating in the Rule 26(f) conference were:

         For Plaintiff:
         Emilia I. Beskind
         Jay H. Ferguson
         Thomas, Ferguson, & Beskind, LLP
         119 East Main Street
         Durham, NC 27701

         For Defendant:
         Dan Hartzog, Jr.
         Hartzog Law Group, LLP
         1903 N. Harrison Ave., Ste. 200
         Cary, NC 27513


                                                                                         1

1839406 v1



        Case 1:20-cv-00996-LCB-LPA Document 18 Filed 01/21/21 Page 1 of 7
II.      Initial Disclosures

         The parties will make initial disclosures required by Rule 26(a) by March 1, 2021.

III.     Joint Report and Plan

         Discovery will be needed on all aspects of the case, including the allegations raised

by Plaintiff and the defenses proffered by Defendants. There is no need for discovery to be

conducted in phases or limited to particular issues.

         Defendant proposes the following categories of discovery with limitations, if any:

         (1)    Interrogatories: maximum of 25, including discrete subparts, by each party

                to any other party.

         (2)    Request for Production of Documents: maximum of 25, including subparts,

                by each party to any other party.

         (3)    Requests for Admission: maximum of 25, including subparts, by each party

         to any other party.

         (4)    Depositions: maximum of 7 fact witness depositions to be conducted by each

                party, not to include depositions of a party, unless additional depositions are

                agreed to by the parties or allowed by leave of court. Each party may be

                deposed once. All depositions are limited to a maximum length of 7 hours,

                unless extended by the agreement of the parties or leave of court.

         All written discovery must be commenced in time to be concluded and responded

         to by the end of the discovery period. If a party in good faith believes that additional


                                                                                               2

1839406 v1



        Case 1:20-cv-00996-LCB-LPA Document 18 Filed 01/21/21 Page 2 of 7
         discovery requests are required, they may petition this court for leave to propound

         additional discovery requests.

         A.     Electronic Discovery

         The parties do not anticipate the need for extensive discovery of data or information

that is stored in an electronic format. To the extent that information or data is stored

electronically, the party from whom the data is requested will not be obligated to produce

such information or data if it is not reasonably accessible because it would result in undue

burden or cost to the party. In such circumstances, the party asserting that data is not

reasonably accessible shall provide to the other party an explanation of why the information

is not reasonably accessible and of the undue burden or cost associated with retrieving the

data. If the electronically stored information sought is not readily obtainable or its

production would be unduly burdensome or result in significant expense, the party seeking

discovery of the information may request that the Court enter an order allowing discovery

of such information at the expense of the party seeking the discovery. Should any sources

of electronically stored evidence be identified in this action, the parties agree that the

aforementioned discoverable electronically stored information will be produced in the

form(s) in which the information is ordinarily and customarily maintained in the usual

course of business or, if not reasonably usable in that form, in such other form as is

reasonably usable.

         An inadvertent disclosure of privileged or trial-preparation materials (absent a clear

indication of the intent to waive such privilege or protection) shall not be deemed a waiver


                                                                                             3

1839406 v1



        Case 1:20-cv-00996-LCB-LPA Document 18 Filed 01/21/21 Page 3 of 7
or forfeiture of such privilege or protection provided that the party making the production

or disclosure promptly identifies any such documents mistakenly produced after discovery

of the inadvertent production. Upon request, any such mistakenly-produced documents

shall be returned. In the event of a dispute over use of any privileged materials, the

receiving party must sequester or destroy all copies, and may not use or disseminate the

information contained therein until such time as the dispute over the claim of privilege is

resolved by the Court.

         B.    Additional Proposed Deadlines

         (1)   Disclosure of expert witnesses:

               By the Plaintiff:    May 1, 2021

               By the Defendant:    June 1, 2021

         (2)   Joining Additional Parties:

               All parties must be joined on or before April 1, 2021.

         (3)   Amending the Pleadings:

               The parties agree that Motions to Amend shall be governed by Rule 15 of the

Federal Rules of Civil Procedure and filed by April 1, 2021. After that date, the Court will

consider whether the granting of leave would delay trial.

         (4)   The parties agree that all discovery should be completed by September 1,

2021.

         (5)   All dispositive motions shall be filed by October 1, 2021.




                                                                                          4

1839406 v1



        Case 1:20-cv-00996-LCB-LPA Document 18 Filed 01/21/21 Page 4 of 7
         (6)    The parties request a pretrial conference date fourteen (14) days before the

date set for trial.

         (7)    Trial Date: The parties believe the case will be ready for trial by March 1,

2022, but requests that the trial date be set no earlier than 60 days following decision by

the Court on any dispositive motions filed by the parties. The parties believe a trial will

last approximately four (4) days. A jury trial has been demanded.

                C.     Possibility of Settlement

         The parties have not yet determined whether settlement is appropriate. The parties

agree to schedule mediation during discovery at a mutually agreeable time near the

completion of discovery, and have agreed to use David Lewis as mediator.

                D.     Referral to U.S. Magistrate Judge:

         The parties do not consent to the referral of this case to a magistrate judge pursuant

to 28 USC § 636(c) at this time.




                                                                                             5

1839406 v1



        Case 1:20-cv-00996-LCB-LPA Document 18 Filed 01/21/21 Page 5 of 7
         This the 21st day of January, 2021.


                                        HARTZOG LAW GROUP

                                        /s/ Dan M. Hartzog
                                        DAN M. HARTZOG
                                        N.C. State Bar No. 5648
                                        E-mail: dhartzog@hartzoglawgroup.com
                                        DAN M. HARTZOG JR.
                                        N.C. State Bar No. 35330
                                        E-mail: dhartzogjr@hartzoglawgroup.com
                                        Attorneys for Defendant
                                        1903 N. Harrison Avenue, Suite 200
                                        Cary, North Carolina 27513
                                        Telephone: (919) 670-0338
                                        Facsimile: (919) 714-4635

                                        THOMAS, FERGUSON & BESKIND, L.L.P.

                                        /s/ Jay H. Ferguson
                                        JAY H. FERGUSON
                                        N.C. State Bar # 16624
                                        Email: ferguson@tfblawyers.com
                                        Attorneys for Plaintiff
                                        119 East Main Street
                                        Durham, NC 27701
                                        Telephone: (919) 682-5648




                                                                                 6

1839406 v1



        Case 1:20-cv-00996-LCB-LPA Document 18 Filed 01/21/21 Page 6 of 7
                               CERTIFICATE OF SERVICE

         I hereby certify that on January 21, 2021, I electronically filed the foregoing Joint

26(f) Report and Discovery Plan with the Clerk of Court using the CM/ECF system, which

will effect service on all registered users as follows:

         Emilia I. Beskind
         Jay H. Ferguson
         119 East Main Street
         Durham, NC 27701
         Attorneys for Plaintiff

         This the 21st day of January, 2021.

                                        /s/ Dan Hartzog Jr.
                                        DAN M. HARTZOG JR.
                                        N.C. State Bar No. 35330
                                        E-mail: dhartzogjr@hartzoglawgroup.com
                                        Attorney for Defendant
                                        1903 N. Harrison Avenue, Suite 200
                                        Cary, North Carolina 27513
                                        Telephone: (919) 670-0338
                                        Facsimile: (919) 714-4635




                                                                                            7

1839406 v1



        Case 1:20-cv-00996-LCB-LPA Document 18 Filed 01/21/21 Page 7 of 7
